DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circumferential wall and the upper section of the circumferential wall (e.g., claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections

Claims 9-10 and 13-18 objected to because of the following informalities:  
Claims 9 and 10: every instance of the clause “the cutting burr” should be amended to recite “the circumferentially closed cutting burr” so that the claim nomenclature is consistent.
Claim 13 Ln.2: the clause “said wall overlaps” should be amended to recite “said circumferential wall overlaps” so that all claim nomenclature is consistent.
Claim 13 Lns.3-4: the word “shoulder” in the clause “on which shoulder the cover rests” should be deleted in order to correct the typographical error.
Claim 13 Lns.4-5: the clause “said shoulder and the cover part” should be amended to recite “said circumferential shoulder” so that the nomenclature is consistent throughout the claim.
Claim 13 Ln.5: the clause “the upper section of the lower part” should be amended to recite “the upper section of the circumferential wall” so that the nomenclature is consistent.
Claims 14-17: every instance of the clause “the switching mechanism” should be amended to recite “the temperature-dependent switching mechanism” so that the claim nomenclature is consistent.
Claim 18 Ln.1: the clause “the switch” should be amended to recite “the temperature-dependent switch” so that the claim nomenclature is consistent with the preamble.
The Office requests Applicant’s cooperation in reviewing and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 20130127586) (of record, cited in IDS) in view of Sreetharan (US 20150366113) 1. 
Regarding claim 1, Hofsaess discloses (Fig.1):
A temperature-dependent switch, comprising: a housing (11) having a cover part (14) and a lower part (12); an insulating foil (33) arranged between the cover part (14) and the lower part (12); a first external contact surface (16) provided externally on the housing (11) (Fig.1 and 

    PNG
    media_image1.png
    525
    866
    media_image1.png
    Greyscale

However, Hofsaess does not explicitly disclose:
Wherein the insulating foil is at least partially coated or printed with a sealing agent that contacts the cover part and/or the lower part in a sealing area.
Sreetharan however teaches:

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to modify the device of Hofsaess such that the insulating foil is made up of a sealing agent that coats the upper and/or lower side of the insulating foil to define the self-adhesive insulating film disclosed by Hofsaess ([0069] and [0120]) so that the sealing agent contacts the cover part and the lower part in the sealing area, as claimed, in order to achieve the tight mechanical connection that will prevent contaminants from entering the housing as taught by  Hofsaess ([0069] and [0120]) due to the sealing agent providing a tight mechanical seal between the cover part and the lower part.
Examiner’s Note: Although the Sreetharan reference is not within the same field of endeavor as the Hofsaess reference, the Sreetharan reference still qualifies as analogous art because the reference is drawn to a self-adhesive that can be used to establish a secure connection between two bodies (Refer to Fig.5 and [0088] of Sreetharan as an example), and the self-adhesive can be made up of a polyimide substrate that is coated with a thermoplastic which can then be employed in bimetal/bimorph devices (See [0078] and [0186] of Sreetharan), which is reasonably pertinent to the problem and solution as Applicants’ invention.  In other words, because the Sreetharan reference is reasonably pertinent to the problem of Applicants’ invention, the Sreetharan reference still qualifies as prior art and can be combined with the Hofsaess reference. See MPEP 2141.01(a).
Regarding claim 17, Hofsaess discloses (Fig.1):

However, Hofsaess does not disclose:
Coating or printing at least a portion of the insulating foil with a sealing agent; the cover part is mounted on the lower part with the insulating foil interposed between the cover part and the lower part in such a way that the sealing agent for sealing the housing contacts the cover part and/or the lower part in a sealing area.
Sreetharan however teaches:
Coating ([0186]) or printing at least a portion of the insulating foil ([0186]: the polyimide film is the insulating foil) with a sealing agent ([0186]: the FEP thermoplastic adhesive is the sealing agent).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to 
Examiner’s Note: Although the Sreetharan reference is not within the same field of endeavor as the Hofsaess reference, the Sreetharan reference still qualifies as analogous art for the reasons provided in claim 1 above.
Regarding claims 2 and 3, Sreetharan further teaches:
(Claim 2) Wherein the sealing agent ([0186]: the FEP thermoplastic adhesive is the sealing agent) comprises a plastic ([0186]: the FEP thermoplastic adhesive is the sealing agent that is made out of a thermoplastic, and thus a plastic) or wax.
(Claim 3) Wherein the sealing agent ([0186]: the FEP thermoplastic adhesive is the sealing agent) comprises a thermoplastic ([0186]), a thermoset or an elastomer.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that the sealing agent comprises a plastic or thermoplastic, as respectively claimed in claims 2 and 3, in order to achieve the tight mechanical connection as described in claim 1 above.
Regarding claim 6, modified Hofsaess does not explicitly teach:
Wherein the sealing agent forms a closed contour on the insulating foil.

Wherein the sealing agent is applied to one or both sides of the insulating foil ([0186]: the polyimide film is the insulating foil and the FEP thermoplastic adhesive is the sealing agent).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that the sealing agent is applied to both sides of the insulating foil in such away that the sealing agent forms a closed contour on the insulating foil around the central hole (36) of the insulating foil of Hofsaess, as claimed, in order to achieve the secure mechanical seal as described in claim 1 above.
Regarding claim 7, Hofsaess further discloses:
Wherein the insulating foil (33) comprises a central hole (36).
However, Hofsaess does not disclose:
Wherein the insulating foil comprises a central hole that is surrounded by the sealing agent.
However, as discussed in claim 1 above, Sreetharan teaches:
The sealing agent coats both sides of the insulating foil ([0186]: the polyimide film is the insulating foil and the FEP thermoplastic adhesive is the sealing agent).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that when the sealing agent coats both sides of the insulating film to define the closed contour, as modified in claim 5 above, the sealing agent surrounds the central hole, as claimed, in order to achieve the secure mechanical seal as described in claim 1 above.

An upper side (upper surface of the insulating foil 33) of the insulating foil (33) facing the cover part (14) of the housing (11) and a lower side (lower surface of the insulating foil 33) of the insulating foil (33) facing the lower part (12) of the housing (11).
However, Hofsaess does not disclose:
(Claim 8) Wherein the insulating foil is coated or printed with the sealing agent on an upper side of the insulating foil facing the cover part of the housing or on a lower side of the insulating foil facing the lower part of the housing.
(Claim 11) Wherein the insulating foil is coated or printed with the sealing agent both on an upper side of the insulating foil facing the cover part of the housing and on a lower side of the insulating foil facing the lower part of the housing.
Sreetharan however teaches:
Wherein the insulating foil is coated or printed with the sealing agent on one or both sides of the insulating foil ([0186]: the polyimide film is the insulating foil and the FEP thermoplastic adhesive is the sealing agent).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that the sealing agent coats on the upper side of the insulating foil facing the cover part of the housing and/or on the lower side of the insulating foil facing the lower part of the housing, as respectively claimed in claims 8 and 11, in order to achieve the improved mechanical seal as discussed in claim 1 above.
Regarding claim 12, Hofsaess further discloses:
See next page→

Regarding claim 13, Hofsaess further discloses:
Wherein the lower part (12) comprises a circumferential wall (38), wherein an upper section (See Figure Below) of said circumferential wall (38) overlaps the cover part (14) (Upper Section of said Circumferential Wall overlaps the Cover Part: See Fig.1), wherein a circumferential shoulder (See Figure Below) is provided in the lower part (12), on which the cover part (14) rests with the insulating foil (33) interposed between said shoulder and the cover part (14), wherein the upper section of the lower part presses ([0120]: the housing 11 can be formed by pressing the cover part 14 to the lower part 12) the cover part (14) onto the circumferential shoulder (Upper Section Pressing Cover Part to the Circumferential Shoulder: See Figure Below), and wherein the sealing area (See Figure of Claim 1) is arranged on the circumferential shoulder or on a lower edge of the cover part (14) facing the circumferential shoulder.

    PNG
    media_image2.png
    487
    878
    media_image2.png
    Greyscale


Wherein the switching mechanism (19) carries a movable contact part (32) that interacts with (See Fig.1) a stationary counter contact (26) that is arranged on a lower side (25) of the cover part (14) facing the lower part (12) and interacts with the first external contact surface (16).
Regarding claim 15, Hofsaess further discloses:
Wherein the switching mechanism (19) comprises a bimetal part (23).
Regarding claim 16, Hofsaess further discloses:
Wherein the switching mechanism (19) comprises a snap-action spring disc (21).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 20130127586) (of record, cited in IDS) in view of Sreetharan (US 20150366113), or alternatively over Hofsaess in view of Sreetharan and in further view of Hofsaess (US 20170062160) (Referred to as Hofsaess1).
Regarding claim 5, Hofsaess does not explicitly disclose:
Wherein the insulating foil comprises a polyimide or an aromatic polyamide.
Sreetharan however further teaches:
Wherein the insulating foil comprises a polyimide ([0186]: the polyimide film is the insulating foil) or an aromatic polyamide.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that the insulating foil comprises a polyimide, as 
Examiner’s Note: Although the Sreetharan reference is not within the same field of endeavor as the Hofsaess reference, the Sreetharan reference still qualifies as analogous art for the reasons provided in claim 1 above.
Alternatively, Hofsaess1 teaches (Fig.1):
Wherein the insulating foil (13) comprises a polyimide ([0069]) or an aromatic polyamide ([0069]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsaess1 to further modify the device of modified Hofsaess such that the insulating foil comprises a polyimide or an aromatic polyamide, as claimed, in order achieve the effective insulation between the cover part and the lower part as disclosed by Hofsaess ([0105]) and as taught by Hofsaess1 ([0091]). 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 20130127586) (of record, cited in IDS) and Sreetharan (US 20150366113) as applied to claim 1 above, and further in view of Hofsaess (US 20170062160) (Referred to as Hofsaess1).
Regarding claim 9, Hofsaess further discloses:

However, Hofsaess does not disclose:
Wherein the insulating foil is coated or printed with the sealing agent on an upper side of the insulating foil facing the cover part of the housing, and wherein a circumferentially closed cutting burr is provided on the lower part of the housing, wherein the cutting burr penetrates into a lower side of the insulating foil opposite the upper side.
Sreetharan however further teaches:
Wherein the insulating foil is coated or printed with the sealing agent on one side or both sides of the insulating foil ([0186]: the polyimide film is the insulating foil and the FEP thermoplastic adhesive is the sealing agent).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that the insulating foil is coated with the sealing agent on the upper side of the insulating foil facing the cover part of the housing, as claimed, in order to achieve the tight mechanical seal as discussed in claim 1 above.
Examiner’s Note: Although the Sreetharan reference is not within the same field of endeavor as the Hofsaess reference, the Sreetharan reference still qualifies as analogous art for the reasons provided in claim 1 above.
However, the combination would still fail to teach:

See next page→

Hofsasess1 however teaches (Figs.1-2):
Wherein a circumferentially closed cutting burr (41) is provided on the lower part (14) of the housing (12), wherein the cutting burr (41) penetrates into a lower side (bottom surface of the insulating foil 13) of the insulating foil (13) opposite the upper side (upper surface of the insulating foil 13).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hofsaess1 to further modify the device of modified Hofsaess such that the lower part of the housing has a circumferentially closed cutting burr that penetrates into the lower side of the insulating foil opposite the upper side, as claimed, in order to further improve the connection (i.e., using both the sealing agent and cutting burr to hold the cover member to the lower part) between the cover member and the lower part, and thus further improve the mechanical seal between the cover and lower member due to the use of the cutting burr as taught by Hofsaess1 ([0046]).
Regarding claim 10, Hofsaess further discloses:
A lower side (lower surface of the insulating foil 33) of the insulating foil (33) facing the lower part (12) of the housing (11), and an upper side (upper surface of the insulating foil 33) of the insulating foil (33) opposite the lower side.
However, Hofsaess does not disclose:
Wherein the insulating foil is coated or printed with the sealing agent on a lower side of the insulating foil facing the lower part of the housing, and wherein a circumferentially closed 
Sreetharan however further teaches:
Wherein the insulating foil is coated or printed with the sealing agent on one side or both sides of the insulating foil ([0186]: the polyimide film is the insulating foil and the FEP thermoplastic adhesive is the sealing agent).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sreetharan to further modify the device of modified Hofsaess such that the insulating foil is coated with the sealing agent on the lower side of the insulating foil facing the lower part of the housing, as claimed, in order to achieve the tight mechanical seal as discussed in claim 1 above.
Examiner’s Note: Although the Sreetharan reference is not within the same field of endeavor as the Hofsaess reference, the Sreetharan reference still qualifies as analogous art for the reasons provided in claim 1 above.
However, the combination would still fail to teach:
Wherein a circumferentially closed cutting burr is provided on the cover part of the housing, wherein the cutting burr penetrates into an upper side of the insulating foil opposite the lower side.
Hofsasess1 however teaches (Figs.1-2):
Wherein a circumferentially closed cutting burr (42) is provided on the cover part (15) of the housing (12), wherein the cutting burr (42) penetrates into an upper side (See Fig.2) of the insulating foil (13) opposite the lower side (the lower side of the insulating foil 13).
.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 20130127586) (of record, cited in IDS) and Sreetharan (US 20150366113) as applied to claims 1 and 17 above, and further in view of Takeda (WO 02086927) (of record, cited in the IDS, including Original Copy). 2
Regarding claims 4 and 18, Hofsaess further discloses:
(Claim 4) Wherein the insulating foil (33) is configured to be retroactively activated by heating after having been installed in the housing (11) (Insulating Foil to be retroactively activated by heating after installing in the housing: Fig.1 and [0120], heat can be applied to the housing 11 in order to secure the cover part 14 to the lower part 12).
(Claim 18) Wherein the switch (10) is heated to activate the insulating foil (33) after mounting the housing (11) (Insulating Foil to be retroactively activated by heating after installing 
However, modified Hofsaess would not explicitly teach:
(Claim 4) Wherein the sealing agent is configured to be retroactively activated by heating after having been installed in the housing.
(Claim 18) Wherein the switch is heated to activate the sealing agent after mounting the housing.
Takeda however teaches (Fig.2a):
(Claim 4) Wherein the sealing agent (28) is configured to be retroactively activated by heating after having been installed in the housing (the cover member 24 and the lower part 16 define the housing) (Sealing Agent activated by heating after being installed in the housing: [0047]-[0048], the sealing agent 28 can be bonded to the cover member 24 in advance, which is then heated to couple the cover member 24 to the lower part 16).
(Claim 18) Wherein the switch (See Fig.2a) is heated to activate the sealing agent (28) after mounting the housing (the cover member 24 and the lower part 16 define the housing) (Sealing Agent activated by heating after being installed in the housing: [0047]-[0048], the sealing agent 28 can be bonded to the cover member 24 in advance, which is then heated to couple the cover member 24 to the lower part 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teaching of Takeda to further modify the device of modified Hofsaess such that the temperature-dependent switch of modified Hofsaess is heated to retroactively activate the sealing agent after being installed in the housing, as respectively 
Examiner notes that the limitation as recited in claim 4 (e.g., “wherein the sealing agent is configured to be retroactively activated by heating after having been installed in the housing”) does not have actual patentable weight since the claim is a product-by-process claim that does not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other insulating films that are coated with an adhesive (US 11069501, US 20060127686, US 6207271), other temperature-dependent switches (US 8536972, US 5877671), or the use of a polyimide as a self-adhesive (US 5581063).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


See next page→

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claim 17, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Hofsaess in view of Sreetharan, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Hofsaess in view of Sreetharan.
        2 Examiner’s Note: regarding method claim 18, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Hofsaess in view of Sreetharan and Takeda, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Hofsaess in view of Sreetharan and Takeda.